This cause comes on to be heard upon the motion of the defendant in error to dismiss the appeal of the plaintiffs in error upon the ground, among others, "that the petition in error was filed in this court on the first day of May, 1912, more than 40 days next preceding this motion, and counsel for the plaintiffs in error have neglected, failed and refused to serve on counsel for the defendant in error their brief in support of said petition in error." *Page 625 
The motion to dismiss is unopposed, and as, up to this time, plaintiffs in error have not asked leave to file brief out of time or otherwise indicated a purpose to further prosecute this appeal, it must be sustained. It is so ordered.
TURNER, C. J., and WILLIAMS and DUNN, JJ., concur; HAYES, J., absent, and not participating.